Case 16-12279-1-rel      Doc 81    Filed 10/11/18 Entered 10/11/18 16:39:06        Desc Main
                                   Document     Page 1 of 1



 So Ordered.

 Signed this 11 day of October, 2018.
UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF NEW YORK

In re:                                          _______________________________

Christopher M Mills                                Robert E. Littlefield,
                                                           CASE           Jr.
                                                                  #: 16-12279-1-rel
Betheny A Mills                                    United States   Bankruptcy
                                                           CHAPTER 13             Judge
                              Debtor(s).


            ORDER TERMINATING LOSS MITIGATION AND FINAL REPORT

Name of Creditor: Specialized Loan Servicing

Property Address: 20 Orchard Mills Road Claverack NY 12513

Last Four Digits of Account Number of Loan: 2634

File Date of Loss Mitigation request: 11/02/2017

Date of Entry of Loss Mitigation Order: 11/22/2017

Date of Entry of Order Approving Settlement (if any): _________

Other Requests for Loss Mitigation in this Case:            Yes            No

       The use of the Court’s Loss Mitigation Program Procedures has resulted in the following
[please check appropriate box below]:

         Loan modification                                Surrender of property

         Short sale                                       No agreement has been reached

         Other: _____________________________________________________

         NOW, based upon the foregoing, it is hereby

        ORDERED, that Loss Mitigation is terminated with respect to the Loan identified above
by the last four digits of the account number.



                                            ###

{6632023: }20172575
